Title: To George Washington from George Clinton, 24 July 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Poughkeepsie [N.Y.] July 24th 1778
          
          I have received your Letter of the 23d instt inclosing one to General Schuyler which I
            immediatly forwarded to him—I am sensible, that however distressing the Situation of our
            Western Frontier may be, that your Excellency has taken every Method to Afford it
            Security that is in your Power consistant with the general good of the Service—I wou’d
            not wish therefore that any Representation of mine shoud occasion a Demunition of your
            present Force, And as Colo. Grahams’s Regiment is composed of Men who are intimately
            acquainted with every part of the Country between the Enemies Lines
            and yours, and may be of peculiar Service where they now are—I beg leave to Submit to
            your Excellency’s farther consideration whether it would not be most Adviseable to
            continue it with you at present in which Case I will endeavour to call out a larger
            proportion of the Militia for the Defence of the Frontiers. This I think the Militia
            ought chearfully to submit to, as, if they were not required for that Service it would
            be but reasonable that they should March to Reinforce the Army under your Excellency’s
            immidiate Command—I have already Ordered out one fourth part of the Militia of Orange
            and Ulster to the Western Frontier of those Counties who will Amount to near 600 Men,
            and have directed them to take their Stations so as to secure the most important Passes
            leading into the Settlements—If they do this and are vigilant I trust that Part of the
            Country will experience a Degree of Safety—In Addition to this I have Issued positive
            Orders to Brigadier General Ten Broeck and the Commanding Officers of the several
            Regiments in Tryon County to Detach one fourth of their Militia (such Regiments as may
            be necessary for the safety of the Northern Frontier excepted) for the Protection of the
            Western Frontier in that Quarter, and to Act under and Assist Colo. Butler in any
            Offensive Operations which may be thought necessary to be carried on by him against the
            Enemy—Colo. Butler (whose March on receiving the Intelligence I lately transmitted to
            your Excellency I wished to be hastened,) was this
            Morning at New Windsor and will proceed directly to Albany, and from thence to Schohary
            or Cherry Valley as General Starke (whose Department he will then be in) shall
              direct, and if Joind by Aldons Regiment and the
            Detachment of Militia which I have Ordered out, will form a pretty respectable Force in
            that Quarter—In the mean time If I should receive any new Intelligence that may render
            its Augmentation necessary, It shall immidiatly be communicated to your Excellency—I propose if nothing extraordinary happens to prevent it,
            to do myself the pleasure of waiting on your Excellency next week. I am with the highest
            Esteem & Respect Your Excellencys Most Obedt Servt
          
            Geo: Clinton
          
        